Citation Nr: 0525331	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a mental 
disorder, including schizophrenia. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 10, 1982, to 
September 20, 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's claims has been 
obtained.

2.  In October 1989, the RO denied the veteran's claim of 
service connection for a mental disorder - inclusive of 
paranoid schizophrenia - and he did not appeal that 
decision, despite being notified of it and apprised of his 
procedural and appellate rights.

3.  The additional evidence submitted since that decision is 
not so significant that it must be considered to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's October 1989 decision is final and binding on 
the veteran based on the evidence then of record.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  New and material evidence has not been submitted since 
that decision to warrant reopening the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 
114 Stat. 2096 (2000)

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the appellant was sent a VCAA letter in 
May 2002 explaining the type of evidence (i.e., new and 
material) required to reopen his claim and, if reopened, the 
type of evidence needed to substantiate his claim on the 
merits.  The letter also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  And furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the RO sent that May 2002 VCAA letter prior to 
adjudicating the claim in July 2002.  So the RO complied with 
the holding in Pelegrini II that VCAA notice also, to the 
extent possible, precede the initial adjudication of 
the claim.

Consequently, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The appellant has not been provided a VA examination to 
determine whether his current psychiatric disorder is related 
to his very brief period of service in 1982.  But this is 
because 38 C.F.R. § 3.159(c)(4)(iii) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  Here, since the claim is not being 
reopened, the appellant is not entitled to an examination for 
a medical nexus opinion.




II.  Background, Governing Laws, Regulations and Legal 
Analysis

In October 1989, the RO denied the veteran's claim of service 
connection for a mental disorder - inclusive of paranoid 
schizophrenia - because a ratable disability was not shown 
in service.  His alcoholism was the result of his 
willful misconduct, therefore not service connectable.

The veteran served on active duty from August 10, 1982, to 
September 20, 1982.  So he was in the military for only one 
month and eleven days.  The RO considered his service medical 
records (SMRs), which included a Physical Evaluation Board 
(PEB) report.  The PEB report noted his family said he had 
received psychological and psychiatric treatment at the Lahey 
Clinic in Burlington, Massachusetts, one and a half to two 
years prior to entering the military.  The PEB determined he 
should be separated from service due to preexisting 
schizophrenia.  He was treated after service for psychiatric 
disorders in 1987 and 1989.  According to a private hospital 
record dated in 1989, he stated that he had sustained a head 
injury about 10 or 12 years earlier (so anywhere from 1977 to 
1979) and had not been "quite right" since.

The veteran did not appeal the RO's October 1989 decision, 
despite being notified of it in November 1989 and apprised of 
his procedural and appellate rights.

So the RO's October 1989 decision is final and binding on the 
veteran based on the evidence then of record, and to reopen 
his claim, he must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2004); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

And although, as required, in the July 2002 decision at 
issue, the RO determined whether new and material evidence 
had been received to reopen this previously denied claim, so, 
too, must the Board make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

And if the Board finds that no such evidence has been 
submitted, the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence:  
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claim in March 
2002.  Regarding petitions to reopen, as here, filed on or 
after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  



The veteran and his representative contend the veteran's 
psychiatric disorder began in service, not before, as he was 
mentally stable prior to entering the military.  But their 
contention notwithstanding, the additional evidence received 
since the RO's October 1989 decision does not contain any 
objective indication (by competent medical opinion) that a 
psychiatric disorder, inclusive of paranoid schizophrenia, 
was incurred in or aggravated by service or, in the case of 
a psychosis, within the one-year presumptive period after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

As support for his claim, the veteran submitted numerous 
private psychiatric treatment records from 1989 to 2002.  
Some of the records, dated in 1993 and 2001, indicate his 
psychiatric disorder relates back to when he received a 
severe electrical shock while working at his civilian job in 
February 1978, so prior to service, and that he experienced 
relevant symptoms after that incident.  But during private 
treatment in 2003, he stated that his psychiatric 
symptomatology started in service.  He also submitted a 
letter from his bother stating the veteran had no known 
psychiatric condition prior to entering the military, but the 
condition surfaced during basic training.  A decision of the 
Social Security Administration (SSA) granted the veteran 
disability insurance benefits - effective February 1989, 
due to schizophrenia.  This evidence, however, is not 
material since it does not etiologically link his psychiatric 
disorder to his brief period of service in 1982.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  The only 
mention of such a relationship was from the veteran, 
personally, and from his brother.

Bare in mind, however, the various statements to this effect 
from the veteran, his brother, and even his representative 
are not new because they merely reiterate allegations 
previously made, i.e., that his current psychiatric disorder 
originated during service.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  But the RO already considered these very 
same allegations prior to denying the claim in October 1989.


And even if, per chance, their allegations were new (which, 
again, they are not), they still would not be material 
because, as lay persons, they do not have the necessary 
medical training or expertise to give a competent opinion on 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Pollard v. Brown, 6 Vet. App. 11, 12 (1993)

Since none of the evidence submitted or otherwise obtained 
since the RO's October 1989 decision is both new and material 
or otherwise so significant that it must be considered to 
fairly decide the merits of the claim, the petition to reopen 
the claim for service connection for a mental disorder, 
inclusive of schizophrenia, must be denied.  See Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Also, as the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
mental disorder, inclusive of schizophrenia, is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


